DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/02/2021 was considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 8-9, 11-13, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jacobs US20080190038.
Claim 1. Jacobs discloses a method for assembling a modular auditorium comprising: providing a plurality of nominal inventory portions, each nominal inventory portions comprising: a prefabricated base portion (40); and a prefabricated tier section (44 and 46 collectively) for assembly to the base portion; positioning the prefabricated base portion on a ground surface (Fig.3A) of a public performance space; and fastening the prefabricated tier section to the base portion to form a self supporting modular 

Claim 2. Jacobs discloses the ground surface is a prepared ground surface (Fig.3B).

Claim 3. Jacobs discloses the ground surface is a man-made surface (Fig.3B).

Claims 4 and 12. Jacobs discloses the prefabricated tier section includes a tier floor (14) having corresponding floor portions that are cantilevered from a longitudinal beam (46).

Claims 8 and 16. Jacobs discloses the prefabricated base portion includes a base portion vertical beam (34) and the prefabricated tier section includes a tier section vertical beam (44, Fig.4).

Claim 9. Jacobs discloses the fastening includes fastening (element between 34 and 44) the base portion vertical beam to the tier section vertical beam (Fig.4).

Claim 11. Jacobs discloses modular auditorium comprising: a plurality of nominal inventory portions for positioning on a ground surface of a public performance space, each nominal inventory portions comprising: a prefabricated base portion (40); and a prefabricated tier section (44 and 46 collectively) for assembly to the prefabricated base portion; wherein the modular auditorium, when assembled, is self supporting and does .

Claims 1-6, 8, 10, 12-14, 16, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jacobs US20080190038.
Claims 1 and 11. Job discloses modular auditorium comprising: a plurality of nominal inventory portions for positioning on a ground surface of a public performance space, each nominal inventory portions comprising: a prefabricated base portion (10); and a prefabricated tier section (denoted by 72) for assembly to the prefabricated base portion; wherein the modular auditorium, when assembled, is self supporting and does not require lateral support from a building structure other than the ground surface (Fig.5).

Claim 2. Job discloses the ground surface is a prepared ground surface (Fig.2).

Claim 3. Job discloses the ground surface is a man-made surface (Fig.2).

Claims 4 and 12. Job discloses the prefabricated tier section includes a tier floor (Fig.4) having corresponding floor portions that are cantilevered from a longitudinal beam (42).

Claims 5 and 13. Job discloses the tier section includes a first floor portion (at 120) and a second floor portion (at 120) cantilevered from opposed regions of the longitudinal beam (42, Fig.5).

Claims 6 and 14. Job discloses the first floor portion, and the second floor portion include an interface for accommodating a chair (90) and for lifting the at least one tier section (as shown in Fig.6).

Claims 8 and 16. Job discloses the prefabricated base portion includes a base portion vertical beam (extending from 10, Fig.5) and the prefabricated tier section includes a tier section vertical beam (490, Fig.10).

Claims 10 and 17. Job discloses flange extensions arranged and disposed to secure the base portion vertical beam to the tier section vertical beam end-to-end without welding (illustrated in Fig.7 and 17).

Claim 20. Job discloses the prefabricated tier section includes seats and handrails (denoted by 36 and 80 in Fig.31). 

Allowable Subject Matter
Claims 7, 15, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record fails to teach or adequately suggest the combination of characteristics specified in the independent claim, especially the requirement of a substance concerning a back wall constructed with passageways for . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to attached NOTICE OF REFERENCE CITED.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAJIDE A DEMUREN whose telephone number is (571)270-7017. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/BABAJIDE A DEMUREN/Primary Examiner, Art Unit 3633